Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the 7th day
of September 2010 (the “Effective Date”) between Willis North America Inc.
(“Employer”), and Martin J. Sullivan (“Employee”).
     In consideration of the mutual covenants and promises contained herein and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1. Employment, Compensation and Benefits. Employer will pay Employee such
compensation and benefits as are set forth in the offer letter attached as
Exhibit A (the “Offer Letter”). Such compensation and benefits may, subject to
the restrictions set forth in the Offer Letter, be changed by Employer pursuant
to its normal compensation and benefit review procedures or from time to time.
2. Confidential Information and Work for Hire.
     a. Employer shall provide Employee with access to nonpublic
Employer/Willis1 information to the extent reasonably necessary to the
performance of Employee’s job duties. Employee acknowledges that all non-public
information (including, but not limited to, information regarding Employer’s
clients), owned or possessed by Employer/Willis (collectively, “Confidential
Information”) constitutes a valuable, special and unique asset of the business
of Employer/Willis. Employee shall not, during or after the period of his/her
employment with Employer (i) disclose, in whole or in part, such Confidential
Information to any third party without the consent of Employer or (ii) use any
such Confidential Information for his/her own purposes or for the benefit of any
third party. These restrictions shall not apply to any information in the public
domain provided that Employee was not responsible, directly or indirectly, for
such information entering the public domain without the Employer’s consent. Upon
termination of Employee’s employment hereunder, Employee shall promptly return
to Employer all Employer/Willis materials, information and other property
(including all files, computer discs and manuals) as may then be in Employee’s
possession or control.
     b. Any work prepared by Employee as an employee of Employer including
written and/or electronic reports and other documents and materials shall be
“work for hire” and shall be the exclusive property of the Employer. If, and to
the extent that, any rights to such work do not vest in Employer automatically,
by operation of law, Employee shall be deemed to hereby unconditionally and
irrevocably assign to Employer all rights to such work and Employee shall
cooperate fully with Employer’s efforts to establish and protect its rights to
such work.
3. Employee Loyalty and Non-solicitation. Employee understands that Employee
owes a duty of loyalty to Employer and, while in Employer’s employ, shall devote
Employee’s entire business time and best good faith efforts to the furtherance
of Employer’s legitimate business interests; provided, however, that, as
previously disclosed to Employer/Willis, Employee is currently an advisor to
certain businesses that do not compete with Employer/Willis, but Employee will
resign from such roles as soon as practicable following the Effective Date, and
in no event more than thirty (30) days
 

1   All references in this Employment Agreement to “Employer/Willis” shall be
understood to refer to Employer and/or Employer’s parent companies and other
affiliates, as well as their successors and assigns.

Page 1 of 4



--------------------------------------------------------------------------------



 



following the Effective Date. All business activity participated in by Employee
as an employee of Employer shall be undertaken solely for the benefit of
Employer. Employee shall have no right to share in any commission or fee
resulting from such business activity other than the compensation referred to in
paragraph 1. While this Agreement is in effect and for a period of one year
following termination of Employee’s employment with Employer, Employee shall
not, within the “Territories” described below:
a. directly or indirectly (i) solicit any employee of Employer/Willis
(“Protected Employees”) to work for Employee or any third party, including any
competitor (whether an individual or a competing company) of Employer/Willis or
(ii) induce any such employee of Employer/Willis to leave the employ of
Employer/Willis.
For purposes of this paragraph 3, “Territories” shall refer to those counties
where the Protected Employees of Employer/Willis are present and available for
solicitation.
4. Term and Termination. This Agreement shall commence upon the Effective Date
and shall continue until terminated (i) by either party, with or without cause,
upon thirty (30) calendar days prior written notice, (ii) immediately by
Employer upon any willful misconduct or material breach by Employee of this
Agreement, or (iii) immediately upon the Employee’s death or disability (as
disability is defined in Employer’s Long Term Disability Benefits Plan). Should
Employer give Employee thirty (30) days notice of termination, (i) Employee will
not, thereafter, be entitled to access to the office premises of Employer and
(ii) said thirty (30) calendar days shall be treated as four weeks’ pay for
purposes of severance arrangements and/or calculating pay in lieu of prior
notice. Paragraphs 2, 3, 5 and 7 shall survive termination of this Agreement.
5. Mandatory Binding Arbitration. Except for a claim beginning with a request
for injunctive relief brought by Employer or Employee, Employer and Employee
agree that any dispute arising either under this Agreement or from the
employment relationship shall be resolved by arbitration — it is understood that
disputes arising either under this Agreement or from the employment relationship
shall be understood to include, but not be limited to, any and all disputes
concerning any claim by the Employee against the Employer/Willis concerning or
relating to (i) alleged illegal discrimination against the Employee in the terms
and conditions of employment (including but not limited to any claim of alleged
illegal discrimination on the basis of race, color, religion, sex, gender,
national origin, age, physical disability and/or mental disability),
(ii) alleged public policy violations, (iii) alleged wrongful employment
termination and/or (iv) any other disputes arising from or in connection with
the employment relationship. Each party expressly waives any right, whether
pursuant to any applicable federal, state, or local statute, to a jury trial
and/or to have a court of law determine rights and award damages with respect to
any such dispute. The party invoking arbitration shall notify the other party in
writing (the “Written Notice”). The parties shall exercise their best efforts,
in good faith, to agree upon selection of a single arbitrator. If the parties
are unable to agree upon selection of a single arbitrator, they shall so notify
the American Arbitration Association (“AAA”) or another agreed upon arbitration
administrator and request that the arbitration provider work with the parties to
select a single arbitrator. The arbitration shall be (i) conducted in accordance
with the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, (ii) held at a location reasonably convenient to that
office of the Employer at which the Employee had most recently been assigned and
(iii) completed within six months (or within such other time as the parties may
mutually

Page 2 of 4



--------------------------------------------------------------------------------



 



agree) of the receipt of Written Notice by the party being notified. The
arbitrator shall have no authority to assess punitive or exemplary damages as to
any dispute arising out of or concerning the provisions of this Agreement or
otherwise arising out of the employment relationship, except as and unless such
damages are expressly authorized by otherwise applicable and controlling
statutes. The arbitrator’s decision shall be final and binding and enforceable
in any court of competent jurisdiction. To the extent permitted by applicable
law, each party shall bear its own costs, including attorneys’ fees, and share
all costs of the arbitration equally. Nothing provided herein shall interfere
with either party’s right to seek or receive damages or costs as may be allowed
by applicable statutory law.
6. Representations and Warranties. Employee represents and warrants:
     a. except as specifically previously disclosed by Employee to Employer,
Employee is not subject to either an agreement with any former employer or
otherwise or any court order, judgment or decree which places restrictions on
Employee’s business activities and that if employee is subject to any of the
foregoing, Employee will, by the earlier of the commencement date of employment
or execution of the Agreement provide Employer with a copy of such agreement,
order, judgment, or decree; and
     b. Employee has reviewed and will abide by the Employer/Willis Code of
Ethics.
7. Miscellaneous. This Agreement, together with the Offer Letter, sets forth the
entire agreement between the parties and supersedes any and all prior agreements
and understandings regarding the subject matter herein. This Agreement may only
be modified by a written instrument signed by both parties. If any term of this
Agreement is rendered invalid or unenforceable by judicial, legislative or
administrative action, the remaining provisions hereof shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.
Except for notices by Employer to Employee which Employer chooses to hand
deliver to Employee, any notices given pursuant to this Agreement shall be sent
by first class US postal service or overnight courier service to the addresses
set forth below (or, to the then current address of a party, with both parties
agreeing to promptly provide the other party with written notice of any change
in address). This Agreement shall be governed by the laws of the State of New
York, without giving effect to its conflicts of law principles. The waiver by
either party of any breach of this Agreement shall not operate or be construed
as a waiver of that party’s rights upon any subsequent breach. This Agreement
shall inure to the benefit of and be binding upon and enforceable against the
heirs, legal representatives and assigns of Employee and the successors and
assigns of Employer. Should Employee be transferred or reassigned from Employer
to a parent company or affiliate of Employer, this Agreement shall be deemed to
be automatically assigned by Employer to such new employer. Employee’s
acceptance of Employee’s first payment of compensation from such new employer
shall be deemed as Employee’s acknowledgement of (i) such assignment and
(ii) the continuation of Employee’s employment pursuant to the terms and
conditions of this Agreement. Monetary damages may not be an adequate remedy for
Employee’s breach of paragraphs 2 or 3 of this Agreement and Employer may, in
addition to recovering legal damages (including lost commissions and fees),
proceed in equity to enjoin Employee from violating any of the provisions.

Page 3 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement to become effective as of the date first above written.
EMPLOYEE: Martin J. Sullivan

          /s/ Martin J. Sullivan          
Date:
  September 1, 2010    
Address:
  276 Quaker Road    
 
  Chappaqua, NY 10541    

EMPLOYER: Willis North America Inc.
One World Financial Center
200 Liberty Street
New York, NY 10281-1003
BY:           /s/ Adam Ciongoli
TITLE:     Secretary

Page 4 of 4



--------------------------------------------------------------------------------



 



Exhibit A
Joseph J. Plumeri
Chairman & Chief Executive Officer
September 1, 2010
Strictly Personal & Confidential
Martin J. Sullivan
Dear Martin:
We are delighted to offer you the positions of Deputy Chairman of Willis Group
Holdings Public Limited Company (the “Company”) and Chairman and Chief Executive
Officer of Global Solutions. In your capacity as Deputy Chairman of the Company,
you will be a member of the Company’s Executive Committee, to the extent the
Committee continues to exists, and you will be eligible for the same equity
grants which are periodically made available to the members of the Executive
Committee, in accordance with and subject to the normal terms and conditions of
the equity grants at issue.
All terms and conditions contained within this offer of employment are subject
to the approval of the Company’s Board of Directors and such Board’s
Compensation Committee (the “Compensation Committee”). In the roles set forth
above, you will (i) report to the Company’s Chairman and Chief Executive Officer
and (ii) work closely with the Company’s Group President. Your employing entity
will be Willis North America Inc. (which is referred to hereafter as “Willis”)
and your physical office will be located in New York, New York. Unless otherwise
mutually agreed, your employment will commence on September 7, 2010. To accept
this offer, please sign this letter where indicated below and return one copy of
this letter at your earliest convenience.
This offer is contingent upon satisfactory results with respect to:

•   An executive officer background check; and   •   A standard drug screening
test (arrangement details to be provided separately).

This offer is also conditioned upon your execution of a Willis Employment
Agreement. For your convenience, a copy of the agreement you will be asked to
sign is enclosed for your review. This document does not promise employment for
a specified period — either you or Willis may terminate the relationship at any
time, subject to the notice requirements of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



Compensation and benefits: While in Willis’ employ and provided that you sign
and return this letter and your Willis Employment Agreement on or before date of
hire, you will receive compensation and benefits as described below:

1.   Base Salary: Your salary will be $62,500 per month (less applicable
withholdings), which is equivalent to $750,000 on a per annum basis, payable
[semi-monthly] in accordance with Willis’ normal payroll practices applicable to
similarly situated executives. You will be eligible for an annual salary review
to be performed at the time Willis normally conducts annual salary reviews. Your
compensation and benefits may be adjusted, in accordance with Willis’ normal
compensation and benefits administration procedures, upon your annual review or
from time to time; provided, however, that in no event may Willis reduce your
base salary.   2.   Annual Incentive Plan (“AIP”):

  A.   AIP — General Terms: You will participate in the Willis AIP under which
you may become eligible to receive an annual AIP award. At Willis’ discretion,
any AIP award to you may be made, in whole or in part, in the form of
(i) restricted stock units of Willis Group Holdings Public Limited Company stock
or other instruments (including, but not limited to, other forms of security
instruments), any and/or all of which may be a form of deferred compensation
and/or subject to vesting schedules and/or (ii) a restricted cash payment that
is subject to a vesting schedule and/or repayment obligation under such
circumstances as Willis may specify. Each of the foregoing forms of compensation
will be subject to such other terms and conditions as Willis specifies, in
accordance with Willis’ usual compensation practices and procedures (as may be
modified from time to time). Subject to the terms and conditions of section 2.B
below (regarding the amount of any AIP Award for year 2011), your participation
in the AIP shall be subject to the AIP’s usual terms and conditions (as may be
modified from time to time), including: (i) any distributions to you under the
AIP shall rest in the discretion of Willis; (ii) you must be in the active
employ of Willis at the time that any AIP award is normally paid in order to be
eligible to receive such AIP award; and (iii) AIP distributions (including, but
not limited to, those described below) are subject to being issued less legally
required and applicable withholdings. Please be advised that your prorated AIP
award for year 2010 (the “2010 AIP Award”) will be in an amount that is (a) no
less than Two Hundred and Fifty Thousand Dollars ($250,000) and (b) no more than
Three Hundred and Seventy Five Thousand Dollars ($375,000). The 2010 AIP Award
will be issued to you no later than March 15, 2011, provided that you are in the
active employ of Willis at the time your 2010 AIP Award is distributed.     B.  
AIP Award — Calendar Year 2011: Subject to the other terms and conditions herein
and provided you sign this letter agreement and your Willis Employment
Agreement, your minimum AIP award for year 2011 (the “2011 AIP Award”) will be
equal in value to (a) no less than Seven Hundred Fifty Thousand Dollars
($750,000) and (b) no more than One Million One Hundred Twenty Five Thousand
Dollars ($1,125, 000). The 2011 AIP Award will be issued to you no later than
March 15, 2012, provided that you are in the active employ of Willis at the time
your 2011 AIP Award is distributed. Further provided that, at Willis’
discretion, the 2011 AIP Award may be issued, in whole or in part, in the form
of (i) restricted stock units of Willis Group Holdings Public Limited Company
stock or other instruments (including, but not limited to, other forms of
security instruments), any and/or all of which may be a form of deferred

 



--------------------------------------------------------------------------------



 



      compensation and/or subject to vesting schedules and/or (ii) a restricted
cash payment that is subject to a vesting schedule and/or repayment obligation
under such circumstances, and pursuant to such terms and conditions, as Willis
may specify, which will in no event be less favorable in terms of mix of pay and
terms and conditions than those applicable to similarly situated executives, and
will reflect any more favorable terms of this offer letter. Each of the
foregoing forms of compensation will be subject to such other terms and
conditions as Willis specifies, in accordance with Willis’ usual compensation
practices and procedures applicable to similarly situated executives (as may be
modified from time to time).     C.   AIP Award Years 2012 and beyond: For
calendar years 2012 and beyond, you will participate in the AIP pursuant to the
terms and conditions of the AIP as described and contemplated in paragraph 2.A.
above, with the actual amount of any AIP Award awarded to you resting in the
discretion of Willis1.

3.   Sign On Equity Award: Subject to the approval of the Company’s Compensation
Committee, on the first trading day in that month which immediately follows the
Compensation Committee’s next meeting following your date of hire (the “Grant
Date”), you will be granted an equity award of 75,000 time vested restricted
stock units (the “Sign On Equity Award”). Provided you are employed by Willis on
each of the anniversary dates set forth below, the Sign On Equity Award will
vest as follows:

  •   33% on the 1st anniversary of the Grant Date;     •   33% on the 2nd
anniversary of the Grant Date;     •   34% on the 3rd anniversary of the Grant
Date.

    Additional materials describing terms and conditions of the Sign On Equity
Award will be provided to you under separate cover following the Grant Date —
such materials will include (i) acceptance forms which you will need to execute
to accept the Sign On Equity Award and (ii) a restrictive covenant agreement in
such form as the Company typically requires in connection with such equity
awards and such additional materials will provide that in the event of the
termination of your employment by Willis without Cause (as defined below), all
unvested Sign On Equity Awards will immediately become fully vested. If you do
not sign and return the acceptance forms within the prescribed time limit,
Willis and/or the Company may, in their respective discretion, cancel the Sign
On Equity Award. Further, you cannot sell or otherwise dispose of the Sign On
Equity Award for a period ending three (3) years from the Sign On Equity grant
date without the prior consent of Willis and/or the Company. Notwithstanding the
foregoing, you may sell or otherwise dispose of shares of Company stock acquired
as a result of the vesting of Sign On Equity Awards in order to meet withholding
obligations arising from the vesting of such awards, subject to prior written
approval by the Company.   4.   Performance Equity Grant: Subject to the
approval of the Company’s Compensation Committee, you will be entitled to
receive 50,000 performance-based restricted stock units that will be earned
subject to the achievement of performance targets established by

 

1   Nothing in this letter agreement shall be understood to imply or specify
employment for any particular period of time. Employment shall be on an at-will
basis, which means that either you or Willis may terminate the employment
relationship at any time.

 



--------------------------------------------------------------------------------



 



    the Compensation Committee for the year 2011 (the “Performance-Based RSUs”).
The actual performance targets (which shall be consistent with performance
targets established for other executive officers), the grant date of the
Performance-Based RSUs and the determination of whether such targets have been
achieved, will be made by the Company’s Compensation Committee in accordance
with its customary practices and procedures followed with respect to
performance-based awards for the Company’s executive officers. Provided you are
employed by Willis on each of the anniversary dates set forth below and subject
to the applicable performance targets being achieved, the Performance-Based RSUs
will vest as follows:

  •   33% on the 1st anniversary of the grant date;     •   33% on the 2nd
anniversary of the grant date;     •   34% on the 3rd anniversary of the grant
date.

    Additional materials describing terms and conditions of the
Performance-Based RSUs will be provided to you under separate cover following
the grant of the Performance-Based RSUs— such materials will include
(i) acceptance forms which you will need to execute to accept the
Performance-Based RSUs and (ii) a restrictive covenant agreement in such form as
the Company requires in connection with such equity awards. If you do not sign
and return the acceptance forms within the prescribed time limit, Willis and/or
the Company may, in their respective discretion, cancel the Performance-Based
RSUs. Further, you cannot sell or otherwise dispose of the Performance-Based
RSUs for a period ending three (3) years from the vesting date of the first
tranche of the Performance-Based RSUs without the prior consent of Willis and/or
the Company. Notwithstanding the foregoing, you may sell or otherwise dispose of
shares of Company stock acquired as a result of the vesting of Performance-Based
RSUs in order to meet withholding obligations arising from the vesting of such
awards, subject to prior written approval by the Company.   5.   General
Benefits: You will be allowed to participate in those employee benefit programs
which are generally made available by Willis to its associates, in accordance
with and subject to the normal terms and conditions of those programs. A summary
of Willis’ employee benefit programs will be provided for your review.   6.  
Vacation: You will be allowed to accrue (in accordance with and subject to
Willis’ vacation accrual policy) five (5) weeks of vacation per year, until such
time as Willis’ policy allows you to accrue more than that number of weeks’
vacation per year.   7.   Prior Restrictive Agreements; Hold Harmless:       To
the extent that you may have entered into an agreement with any prior employer
that purports to place (or seeks to place) restrictions on your professional and
business activities following your separation of employment from such prior
employer (any such prior agreement, if any, being referred to below as a “Prior
Restrictive Agreement”), you hereby represent and warrant that you have
disclosed any and all such Prior Restrictive Agreements to Willis.       You
agree and understand that if, in connection with any claimed violation of the
terms of a Prior Restrictive Agreement, you incur liability or forfeit
compensation or benefits that would otherwise have been paid or provided by a
prior employer, neither Willis nor any of it affiliates

 



--------------------------------------------------------------------------------



 



    (nor any of their officers, directors, employees, attorneys, partners and
agents) will have any obligation to make you whole or defend or indemnify you in
connection with any such liability or forfeiture and you agree to hold harmless
Willis and its affiliates for and from any losses or costs of any type that you
may suffer and/or incur in connection with any claimed violation of the terms of
a Prior Restrictive Agreement.   8.   Termination without Cause: If your
employment is terminated by Willis without “Cause” (as defined below), you may
be eligible, as determined in Willis’ sole discretion, to receive severance pay
equivalent to twelve (12) months’ base salary (less applicable withholdings) to
be paid over twelve (12) months, in semi-monthly installments, and the cost of
COBRA Medical coverage premiums for the same period. To the extent Willis agrees
to provide you with this severance pay, you will be required to sign a Severance
Agreement and Release and contained within that Severance Agreement and Release,
among other terms and conditions, will be a twelve (12) month restriction
prohibiting you from soliciting, accepting, or performing insurance brokerage
services, insurance agency, risk management for an insurance brokerage business,
claims administration for an insurance brokerage business, consulting services
for an insurance brokerage business performed by Willis from or with respect to
certain clients and prospective clients of Willis and/or the Company.
Notwithstanding anything to the contrary contained herein or in any other
agreement between you and Willis and/or the Company, including without
limitation any covenants contained in or entered into in connection with receipt
of any equity or other incentive award or severance arrangement, in no event
shall the restrictions contained herein or in any such other agreement restrict
or limit your ability to provide services in any capacity in the insurance
services industry, including without limitation the insurance and/or reinsurance
underwriting businesses, other than the brokerage business and for all purposes
the term “competitor” (or any similar term or concept) shall be limited to the
insurance brokerage businesses (as described above) performed by Willis and/or
the Company. If Willis determines not to provide you with the severance pay, you
will not be subject to any restrictive covenants, other than your obligations
with respect to confidential information.       Provided that Willis agrees to
provide you with this severance pay, all other compensation and other benefits
shall cease following such employment termination (except for any accrued salary
due with respect to service provided prior to employment termination and except
for any vested equity awards, including, without limitation, equity awards that
vest upon your termination of employment, and accrued and vested incentive
awards, if any, or other vested benefits, if any, payable in the future). If you
ever become eligible to receive any severance payments described in this offer
letter, you agree that (i) such severance payments will be subject to
discontinuance at the Company’s and/or Willis’ discretion if you should violate
the terms of any surviving restrictive covenants as set forth in the Severance
Agreement and Release and (ii) your acceptance of any such payments shall
constitute your knowing and voluntary waiver of any right or claim to receive
severance benefits from Willis (or any of its affiliates) pursuant to any
severance benefit plan (if any) that Willis (or any of its affiliates) may, at
the time of your employment termination, maintain.       “Cause” for purposes of
employment termination by Willis is defined as (i) your gross and/or chronic
neglect of your duties, (ii) your conviction of a felony or misdemeanor
involving moral turpitude, (iii) material willful dishonesty, embezzlement,
fraud or other material willful misconduct by you in connection with your
employment, (iv) the issuance of any final order for

 



--------------------------------------------------------------------------------



 



    your removal as an associate of Willis by any state or federal regulatory
agency, (v) your violation of the restrictive covenant provisions contained in
your Employment Agreement with Willis or other agreement with the Company and/or
Willis, (vi) your material breach of any material duty owed to the Company
and/or Willis, including, without limitation, the duty of loyalty, (vii) your
material breach of any of your other material obligations under your Employment
Agreement with Willis or other agreement with the Company and/or Willis,
(viii) any material breach of the Company’s/Willis’ Code of Ethics by you,
(ix) your failure to achieve reasonable performance goals as specified by Willis
or the Company, or (x) your failure to maintain any insurance or other license
necessary to the performance of the duties of your position. Cause will not
exist unless Willis first provides you with written notice of such alleged
Cause, including specifying with particularity the conduct that is the basis for
such alleged Cause, and will have provided you a period of no less than 30 days
in which to cure such Cause, if curable. Cause will not include an immaterial,
isolated instance of ordinary negligence or failure to act, whether due to an
error in judgment or otherwise, if you have exercised substantial efforts in
good faith to perform the duties reasonably assigned or appropriate to your
position. You will not be entitled to severance pay of any type from Willis
following employment termination for Cause.

It is Willis’ strict policy that no associate bring or use any confidential
materials, proprietary materials or property (including, but not limited to,
files, computer diskettes or other documentation or property) belonging to that
person’s prior employer(s). By signing below, you acknowledge that you
understand this policy and will comply with it.
Willis has assembled some of the best professionals in the insurance brokerage
industry. We are convinced that your experience and expertise will help us
maintain and enhance our reputation. We look forward to having you join the
Willis team!
Sincerely,
/s/ Joseph Plumeri
Joseph Plumeri
Chairman and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



I, Martin J. Sullivan, hereby agree to accept employment with Willis North
America Inc., as set forth above, and sign below with intent to be bound by the
terms and conditions set forth above:

         
 
  /s/ Martin J. Sullivan
 
   
 
  SIGNATURE    
 
       
 
  Date: September 1, 2010    

 